Title: To Thomas Jefferson from Albert Gallatin, 3 December 1806
From: Gallatin, Albert
To: Jefferson, Thomas


                        
                            Dear Sir
                            
                            Decer. 3d 1806
                        
                        
                             I enclose a copy of the annual financial report & request that you will have the goodness
                            to examine it & suggest such alterations as you may think proper.
                        
                             The concluding paragraph is not yet transcribed but is also enclosed, as well as a table
                            which shews the general result of the operations relative to the public debt after the year 1808 on three different plans,
                            or rather two besides the existing state of things.    Both the paragraph & table I wish to be returned with the report,
                            as I have no copies. 
                  Respectfully Your obdt. Sevt. 
                        
                        
                            Albert Gallatin
                            
                        
                    